UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6629



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL DUNLAP,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-95-57-4, CA-98-64-4)


Submitted:   July 8, 1999                   Decided:   July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Dunlap, Appellant Pro Se. Janet S. Reincke, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Dunlap seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Dunlap, Nos. CR-95-57-4;

CA-98-64-4 (E.D. Va. Apr. 20, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          DISMISSED




                                 2